UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

SHARON ACLY-BLAKESLEE,

                      Plaintiff,           6:18-cv-06461-MAT
                                           DECISION AND ORDER
                             -v-

Commissioner of Social Security,

                  Defendant.
____________________________________



                                   INTRODUCTION

     Sharon Acly-Blakeslee (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Commissioner    of     Social        Security     (“the   Commissioner”      or

“Defendant”), denying her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”).             Docket

No. 1.   The Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).      Presently before the Court are the parties’

competing   motions    for    judgment    on    the   pleadings   pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure.                See Docket

Nos. 9, 14, 15.       For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings (Docket No. 9) is granted, and

Defendant’s motion (Docket No. 14) is denied. The case is remanded

to the Commissioner for further proceedings consistent with this

Decision and Order.
                              PROCEDURAL BACKGROUND

     On    December          4,    2014,         Plaintiff     protectively      filed

applications for DIB and SSI, alleging disability as of June 1,

2014, due to a surgical plate in her neck, disc pain, foot pain and

multiple      surgeries,          left      ear     surgery,       and     depression.

Administrative Transcript (“T.”) 102, 156-57, 168-69, 180-81.                        The

claims were initially denied on April 9, 2015.                    T. 102, 182-87.     At

Plaintiff’s request, a hearing was conducted on April 18, 2017, by

administrative law judge (“ALJ”) Gretchen Mary Greisler.                       T. 102,

121-55.    The ALJ issued an unfavorable decision on July 19, 2017.

T. 99-113. Plaintiff appealed the decision to the Appeals Council,

which denied her request for review on April 19, 2018, making the

ALJ’s   decision      the    final       determination       of   the    Commissioner.

T. 1-4.    This action followed.



                                  THE ALJ’S DECISION

     The      ALJ     applied       the     five-step        sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a), 416.920(a). The ALJ initially found

that Plaintiff met the insured status requirements of the Act

through June 30, 2019.              T. 104.        At step one of the sequential

evaluation,     the    ALJ    found       that    Plaintiff    had   not   engaged    in

substantial gainful activity since June 1, 2014, the alleged onset

date.   Id.



                                            -2-
     At    step    two,    the   ALJ   determined     that    Plaintiff     had   the

following “severe” impairments: plantar fascial fibromatosis; mild

plantar fasciitis; morbid obesity; depression; anxiety disorder;

cervical myofascial pain syndrome; and carpal tunnel syndrome

disorder.    Id.    The ALJ also determined that Plaintiff’s medically

determinable impairments of diabetes mellitus, post concussive

syndrome, and left ear pain did not cause significant work-related

functional limitations and thus were non-severe.                  T. 104-05.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.           T. 105.    The ALJ specifically considered

Listings 1.02, 1.04, 11.14, 12.04, and 12.06.                 T. 105-06.

     Before proceeding to step four, the ALJ found that Plaintiff

retained    the    residual      functional      capacity    (“RFC”)   to   perform

sedentary    work,    as    defined    in   20    C.F.R.     §§   404.1567(a)     and

416.967(a), except that she: “can stand for up to 1 hour in a day

and walk for up to 2 hours in a day; the claimant can walk or stand

for up to 30 minutes before needing to change position for at least

10 minutes, but retains the ability to remain on task; the claimant

can occasionally climb stairs and ramps, but can never climb

ladders, ropes or scaffolds; the claimant can frequently reach in

all directions and can frequently handle, finger and feel; the

claimant can frequently rotate his or her head at the neck; the

claimant cannot work at unprotected heights, climb ladders, ropes


                                        -3-
or scaffolds or work in close proximity to dangerous machinery or

moving mechanical parts of equipment; the claimant can perform

simple, routine and repetitive tasks in a work environment free of

fast paced production requirements, involving only simple, work-

related decisions and few, if any, workplace changes.”         T. 107.

     At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work.      T. 111.

     At step five, the ALJ found that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of order clerk

food and beverage, charge account clerk, and call out operator.

T. 112-13.      The ALJ accordingly found that Plaintiff was not

disabled as defined in the Act.      T. 113.

                             SCOPE OF REVIEW

     A   district    court    may    set    aside   the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.          42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”).    “Substantial evidence means ‘such relevant evidence


                                    -4-
as    a    reasonable     mind    might    accept    as    adequate    to     support   a

conclusion.’”          Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation          omitted).      The    reviewing       court   nevertheless       must

scrutinize the whole record and examine evidence that supports or

detracts from both sides.                 Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).                  “The deferential standard of

review       for      substantial    evidence        does     not     apply     to   the

Commissioner’s conclusions of law.”                  Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).



                                     DISCUSSION

          Plaintiff contends that remand is warranted because (1) the

Appeals Council erred in determining that the additional evidence

submitted by Plaintiff did not show a reasonable probability that

it would change the outcome of the decision, and (2) the RFC

determination is not supported by substantial evidence, as the ALJ

failed to       give     proper    weight    to    the    opinions    of    Plaintiff’s

treating podiatrist, Dr. Hatef.              See Docket No. 11 at 18-28.             For

the       reasons    explained     below,    the    Court     finds    that    the   ALJ

improperly evaluated the opinion evidence in the record.                             This

error       requires      remand     to     the     Commissioner        for     further

administrative proceedings.




                                            -5-
I.   The ALJ Failed to Evaluate Opinion Evidence, and Remand is
     Required.

     In assessing a disability claim, an ALJ must consider and

weigh the various medical opinions of record.       The Commissioner’s

regulations provide that “[r]egardless of its source, [the ALJ]

will evaluate every medical opinion [she] receive[s].”       20 C.F.R.

§ 404.1527(c).   The failure to do so is an error warranting remand.

See, e.g., Wider v. Colvin, 245 F. Supp. 3d 381, 388 (E.D.N.Y.

2017) (“ALJs are required to weigh and evaluate ‘every medical

opinion.’”) (citation omitted); Harvey v. Astrue, No. 09-CV-00020

TJM, 2010 WL 4806985, at *4 (N.D.N.Y. Sept. 7, 2010) (“[T]he ALJ

failed to evaluate, or even mention, Dr. Greenky’s August 2007

opinion. . . .     Indeed, the ALJ’s discussion of Dr. Greenky’s

lengthy treatment history with Plaintiff consisted entirely of

mentioning a few treatment notes in 2001.          The ALJ’s complete

failure to evaluate Dr. Greenky’s opinions amounts to error worthy

of remand.”) (internal citation omitted), adopted, 2010 WL 4791588

(N.D.N.Y. Nov. 18, 2010).

     Dr. Hatef is Plaintiff’s treating podiatrist.         See T. 110.

The treating physician rule requires an ALJ to give controlling

weight to a treating physician’s opinion when that opinion is

“well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial   evidence   in   [the]    case   record[.]”    20   C.F.R.

§ 404.1527(c)(2); see also Green-Younger, 335 F.3d at 106.       An ALJ


                                 -6-
may give less than controlling weight to a treating physician’s

opinion if it does not meet this standard, but the ALJ must

“comprehensively set forth [his or her] reasons for the weight

assigned to a treating physician’s opinion.” Halloran v. Barnhart,

362 F.3d 28, 33 (2d Cir. 2004).        The ALJ is required to consider

“the length of the treatment relationship and the frequency of

examination; the nature and extent of the treatment relationship;

the relevant evidence, particularly medical signs and laboratory

findings, supporting the opinion; the consistency of the opinion

with the record as a whole; and whether the physician is a

specialist in the area covering the particular medical issues” in

determining how much weight to afford a treating physician’s

opinion.     Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(quotation marks, alterations, and citations omitted); see also

20 C.F.R. §§ 404.1527(c)(1)-(6).          “The regulations also specify

that the Commissioner ‘will always give good reasons in [her]

notice of determination or decision for the weight [she] give[s]

[claimant’s] treating source’s opinion.’” Halloran, 362 F.3d at 32

(quoting 20 C.F.R. § 404.1527(d)(2)) (alterations in original).

     Dr. Hatef offered several opinions relating to Plaintiff’s

functional    capacity,     including:     a    “Medical     assessment   of

individual’s capacity,” on March 21, 2016 (T. 937); a “Medical

Statement    Regarding    Ankle   Problem”     and   a   “Medical   Statement

Regarding Foot Problems,” on July 14, 2016 (T. 1003-04); a letter

statement, opining       on Plaintiff’s ability to walk and stand, on


                                    -7-
July 21, 2016 (T. 1072); and an opinion on Plaintiff’s physical

functional limitations, on March 28, 20181 (T. 68); see also Docket

No. 11 at 15-17.     The ALJ discussed the opinion evidence offered by

Dr. Hatef, affording it “little weight.”              T. 110.         The ALJ

explained:

     Treating podiatrist Joseph Hatef, DPM, concluded in
     October 2014 that the claimant could return to work with
     limited hours and duties. July 2016 that the claimant
     could stand for 30 minutes at one time. He further noted
     “patient is unable to function in retail on any level as
     far as being on her feet for extended period of time”.
     In a separate note, Dr. Hatef reported “[s]he is unable
     to ambulate for more than one hour or stand on her feet
     for more than one hour without considerable pain, I see
     no reason to believe the situation will improve. In my
     medical opinion it is unlikely she will be able to return
     to her current job or do any job requiring weight bearing
     for any extended period due to her foot pathology. I
     give little weight to these opinions because they are
     vague and inconsistent with the medical evidence of
     record.    In addition, these opinions contradict Dr.
     Dollinger’s opinions.

Id. (internal citations omitted).

     Plaintiff contends that the ALJ did not consider certain

opinion   evidence    offered   by   Dr.   Hatef,   including   the    above-

mentioned March 21, 2016 medical assessment form.               See Docket

No. 11 at 15.   On that date, Dr. Hatef opined that Plaintiff would

“frequently” experience pain severe enough to interfere with her


     1

     The March 2018 opinion offered by Dr. Hatef post-dates the
ALJ’s July 14, 2017 written determination. Therefore, it is not
discussed in the written determination. Plaintiff submitted this
evidence to the Appeals Council, which declined to consider it,
because it “[did] not relate to the period at issue,” and therefore
“[did] not affect the decision about whether [Plaintiff] [was]
disabled beginning on or before July 19, 2017.” See T. 2.

                                     -8-
attention   and    concentration,        and    “frequently”      experience      pain

severe enough to interfere with her quality of sleep.                         T. 937.

Dr. Hatef further opined that Plaintiff’s physical impairments were

likely to produce good days and bad days, and that as a result, she

would be absent, on average, more than four days per month.                        Id.

Any   discussion    of     this    opinion     is    absent     from    the    written

determination.

      The ALJ also failed to address a March 21, 2017 medical source

statement      completed   by     Dr.   Kim    Rickert,    Plaintiff’s        treating

neurosurgeon, in which Dr. Rickert opined that Plaintiff was “very

limited” in her ability to lift, carry, push, pull, and bend, and

was “moderately limited” in her ability to walk and use her hands.

See T. 1383.     Dr. Rickert further opined that Plaintiff was unable

to work, and could not move her neck or arms to perform more than

her activities of daily living.                Id.    While the ALJ addressed

opinion evidence offered by Dr. Rickert in April and July 2016 (see

T. 110), she did not address the more recent and more restrictive

March   2017    medical    source       statement.        The   ALJ’s    failure    to

adequately address the opinion evidence offered by Drs. Hatif and

Rickert is particularly problematic because they would appear to

preclude work and are inconsistent with the assessed RFC.

      Defendant argues that the ALJ properly weighed Dr. Hatef’s

opinions.   Docket No. 14-1 at 16.            With regard to the ALJ’s failure

to consider Dr. Hatef’s March 2016 opinion, Defendant contends that

it “suffers from the same vagueness and lack of support that caused


                                         -9-
the ALJ to discount Dr. Hatef’s other opinions.                            It is also

significant that Dr. Hatef had not examined Plaintiff for 15 months

at the time he completed this assessment.                  Plaintiff’s reliance on

this assessment is misplaced.”                 Id. at 20 (internal citation

omitted).         Defendant’s          argument       amounts        to    a    post-hoc

rationalization of agency action, and the Court will not consider

it in evaluating the ALJ’s decision.              See Newbury v. Astrue, 321 F.

App’x 16, 18 (2d Cir. 2009) (“A reviewing court may not accept

appellate counsel’s post hoc rationalizations for agency action.”)

(internal quotations and citation omitted).

     In    sum,    both    Dr.    Hatef    and       Dr.   Rickert        are   treating

physicians, and the ALJ was required to evaluate their opinions

pursuant to the treating physician rule.                     The ALJ’s failure to

properly    evaluate      certain      opinions      offered    by    these     treating

medical    sources   falls       far   short    of    what     is    required    by   the

regulations.      Accordingly, remand is required.                  On remand, the ALJ

is directed to consider, discuss, and properly weigh all of the

opinion evidence in the record, including the above-mentioned

treating opinions offered by Drs. Hatef and Rickert.                            The ALJ

should explain her reasoning for adopting or rejecting these

opinions, so that the Court may conduct a meaningful review of the

decision.




                                         -10-
II. Plaintiff’s Remaining Argument

     Finding remand necessary for the reasons explained above, the

Court will not address Plaintiff’s remaining argument concerning

the Appeals Council’s failure to consider additional evidence.

                               CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 9) is granted to the extent that the

Commissioner’s decision is reversed, and the matter is remanded for

further proceedings consistent with this Decision and Order. In

particular, the ALJ is directed to (1) evaluate all of the opinions

offered by    treating    physicians   Dr.     Hatef    and    Dr.    Rickert   in

accordance with the relevant statutory factors and the guidelines

set forth    in   the   treating   physician    rule;    (2)    provide    “good

reasons” for her decision to reject or credit these opinions; and

(3) re-assess Plaintiff’s RFC in light of the opinion evidence

offered by Dr. Hatef and Dr. Rickert.             Defendant’s motion for

judgment on the pleadings (Docket No. 14) is denied.                 The Clerk of

Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                   S/Michael A. Telesca
                                   _____________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge


Dated:      December 23, 2019
            Rochester, New York




                                   -11-
